The better practice, in a case such as this, would be for the plaintiff to comply with the demand for the bill of particulars to the best of his knowledge; and when he lacks sufficient information to answer all the items in the demand, he should set forth such lack of knowledge under oath, and then, after an examination of the defendant, plaintiff should serve an amended or supplemental bill as to those items which requested information that is in defendant’s records and of which plaintiff had no knowledge in the absence of such examination. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.